690 S.E.2d 273 (2010)
BUMPERS
v.
COMMUNITY BANK.
No. 269A09.
Supreme Court of North Carolina.
January 6, 2010.
Matthew W. Sawchak, Raleigh, Darryl J. May, Philadelphia, PA, F. Douglas Ross, for Community Bank.
J. Jerome Hartzell, Mallam J. Maynard, for Travis T. Bumpers.
The following order has been entered on the unopposed motion filed on the 5th of January 2010 by Plaintiff-Appellant for Approval of Late Filing of Brief:
"Motion Allowed by order of the Court in conference this the 6th of January 2010."